Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-CV-00139-PAB-NYW

   CHRISTOPHER MATTHEWS,

   Plaintiff,

   v.

   ALEXANDER CANDIE, in his individual capacity;
   MICHAEL ZAMORA, Denver Police Department, in his individual capacity;
   JAY SMITH, Denver Police Department, in his individual capacity;
   STATEWIDE SECURITY UNIT, LLC;
   ECLIPSE EVENT CENTER CORPORATION; and
   STEVE MESTAS, d/b/a AIRTIGHT BOXING,

   Defendants.


        OBJECTION TO RECOMMENDATION OF UNITED STATES MAGAISTRATE
                                JUDGE


           Defendant Eclipse Event Center Corporation, by and through its counsel, Fowler,

  Schimberg, Flanagan & McLetchie, P.C., hereby submits its Objection to the May 29, 2010

  Recommendation of United States Magistrate Judge (Doc. 49) as follows.

        1. Introduction

           Defendant Eclipse Event Center Corporation (“Eclipse”) Objects to the Recommendation

  of United States Magistrate Judge (Doc. 49) (“Recommendation”) that recommends Plaintiff’s

  Opposed Motion for Leave To File Second Amended Complaint and Jury Demand (“Motion for

  Leave to Amend”) (Doc. 40) be granted. The Plaintiff’s Motion for Leave to Amend seeks to

  amend Plaintiff’s First Amended Complaint to add Defendant Eclipse to Plaintiff’s premises

  liability claim. The Magistrate Judge’s Recommendation that the Motion for Leave to Amend be
Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 2 of 6




  granted includes a conclusion that the Motion is not futile. The Recommendation also notes that

  Eclipse objected to the Motion for purposes of conferral and that Eclipse did not file a response to

  the Motion for Leave to Amend.

         Defendant Eclipse did not file a response to Plaintiff’s Motion for Leave because it relied

  on the Magistrate Judge’s April 9, 2020 Order that states in part “This matter is hereby STAYED

  pending the court's disposition of the pending Motion to Dismiss, and the Scheduling Conference

  set for 4/27/2020 is VACATED.” Order, Doc. 35. Following the entry of that Order the stay has

  not been lifted or modified.       Eclipse would be prejudiced should the Court adopt the

  Recommendation that Plaintiff’s Motion for Leave to Amend be granted and specifically objects

  to the recommended conclusion that the proposed amendment to Plaintiff’s Complaint is not futile.

         This Objection is timely.

     2. Objection

         Police officer Defendants Smith and Zamora filed an Unopposed Motion to Stay that

  asserted authority in support thereof based on their defense of qualified immunity from Plaintiff’s

  42 U.S.C. § 1983 claims. (Doc. 33). While that Motion asserted that discovery should be stayed

  under prevailing case law, the Order granting Defendants Smith and Zamora’s Unopposed Motion

  to Stay did not limit the scope of the stay, aside from permitting the resolution of qualified

  immunity issues, but Ordered “this matter is hereby STAYED”. That Order states full:

         ORDER granting [33] Motion to Stay by Magistrate Judge Nina Y. Wang on
         4/9/2020. This matter is hereby STAYED pending the court's disposition of
         the pending Motion to Dismiss, and the Scheduling Conference set for
         4/27/2020 is VACATED. The Parties shall jointly contact the undersigned's
         chambers within three (3) business days of any ruling on the Motion to
         Dismiss to set a Scheduling Conference if necessary. The Parties should
         anticipate such Scheduling Conference to be held within 30 days of a ruling
         on the Motion to to Dismiss. Text Only Entry(nywlc2, )



                                                   2
Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 3 of 6




  Doc. 35.

         With regard to Plaintiff’s Complaints there has been a robust conferral about Eclipse’s

  motion to dismiss, which has not been filed due to the stay order. At all times during conferral

  Eclipse has maintained that it should not be a Defendant and that each of the claims pled against

  it do not state a claim for which relief can be granted. When advised that the Plaintiff intended to

  file the Motion for Leave to Amend, Eclipse maintained its position that the existing claims and

  the proposed new claim against Eclipse under Colorado’s premises liability statute do not state

  claims for relief that can be granted. Counsel for Eclipse also questioned the filing a substantive

  Motion while the matter is stayed. The parties’ email conferral about the Motion for Leave is

  attached at Exhibit A.1 Prior to that conferral the parties had emailed and spoke at length on the

  telephone about Eclipse’s position under Fed.R.Civ.Proc 12(b)(6) concerning Plaintiff’s prior

  Complaints.

         Notwithstanding that Plaintiff filed his Motion for Leave to Amend while the stay order

  was in force, based on the commonly understood effect of a stay – that further proceedings are

  suspended – counsel for Eclipse presumed that no action would be taken on the Motion until after

  the stay was lifted and, thereafter, Eclipse had filed its response. The Motion for Leave to Amend

  requested leave to amend Plaintiff’s First Amended Complaint to assert a Second Amended

  Complaint. That Motion did not seek a limited lift of the stay for resolution of the Motion for

  Leave to Amend. Aside from permitting further briefing on the defense of qualified immunity




  1
    Undersigned counsel’s April 27, 2020 email included a citation error: “C.R.C.P. 12(b)(5)” was
  inadvertently referenced instead of the correct rule for this Court, F.R.C.P. 12(b)(6).


                                                   3
Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 4 of 6




  raised by Defendants Smith and Zamora, the Order imposing the stay did not carve out any other

  exceptions to the stay.

         Defendant Eclipse relied on the Order that “this matter is hereby STAYED”. Pursuant to

  that Order, Eclipse intended to respond to the Motion for Leave to Amend once the stay was lifted

  and did not anticipate that further proceedings, aside from resolving other Defendants’ immunity

  defense, would continue. The Magistrate Judge’s Recommendation acknowledges that the matter

  is stayed and concludes that the proposed amendment will not affect Defendants’ Zamora and

  Smith’s Motion to Dismiss. Doc 49, p. 5. However, the proposed amendments do affect Eclipse.

  The Recommendation also found that Eclipse did not file a response to the Motion for Leave to

  Amend, and, therefore concluded that the Motion was not opposed.

         By not filing a response to Plaintiff’s Motion for Leave to Amend, Eclipse abided by the

  Order that this matter is stayed. Entry of the Recommendation as an Order of the Court would

  prejudice Eclipse for complying with that Order while rewarding Plaintiff for violating that Order.

  Specially, Eclipse objects to the Court adopting the Recommendation’s proposed finding that the

  Amendment to Plaintiffs First Amended Complaint is not futile, which could foreclose Eclipse’s

  argument to the contrary notwithstanding that Eclipse’s arguments have not yet been considered.

         A proposed amendment is futile if the complaint, as amended, would be subject to

  dismissal. Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007). Accordingly, under the

  Recommendation before the Court and its proposed finding that the proposed amendment is not

  futile, if adopted, Eclipse could be foreclosed from asserting some of its arguments for dismissal.

  So as not to delay these proceedings further once the stay is lifted, Eclipse does not object to the

  Court tentatively granting Plaintiff’s Motion for Leave to Amend, provided that Eclipse is not




                                                   4
Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 5 of 6




  foreclosed from moving to dismiss all claims pled against Eclipse including the new claim pled

  under Colorado’s premises liability statute in Plaintiff’s Second Amended Complaint.

      3. Conclusion

            For the reasons set forth herein, Eclipse Objects to the entry of the Magistrate Judge’s May

  29, 2020 Recommendation. Eclipse should be permitted to file a response to Plaintiff’s Opposed

  Motion for Leave to File Second Amended Complaint, along with a motion to dismiss the claims

  pled against Eclipse in Plaintiff’s First Amended Complaint, once the stay is lifted. Alternatively,

  so as not to delay matters further once the stay is lifted, Eclipse does not object to the Court

  tentatively granting Plaintiff’s Motion for Leave to Amend, provided that Eclipse is not foreclosed

  from filing a motion to dismiss all claims pled against it in one motion to dismiss once the stay is

  lifted.



            Respectfully submitted this 11th day of June, 2020.

                                                 /s/ Brian E. Widmann
                                                 Daniel M. Fowler
                                                 Brian E. Widmann
                                                 Fowler, Schimberg, Flanagan & McLetchie, P.C.
                                                 350 Indiana Street, Suite 850
                                                 Golden, CO 80401
                                                 (303) 298-8603
                                                 Fax: (303) 298-8748
                                                 D_folwer@fsf-law.com
                                                 b_widmann@fsf-law.com
                                                 Attorneys for Defendant Eclipse Event Center
                                                 Corporation




                                                     5
Case 1:20-cv-00139-PAB-NYW Document 52 Filed 06/11/20 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of June, 2020, I caused a true and correct copy of the
  foregoing OBJECTION TO RECOMMENDATION OF UNITED STATES
  MAGAISTRATE JUDGE to be served via the CM/ECF e-filing system upon each of the
  following:

   Colleen T. Calandra, Esq.
   Rebekah Stern, Esq.
   Clarence Gamble, Esq.
   Ramos Law, P.C.
   10190 Bannock Street, Suite 200
   Northglenn, CO 80260
   Counsel for Plaintiff Christopher Matthews

   Robert C. Huss, Assistant City Attorney
   Denver City Attorney’s Office, Litigation
   Section 201 W. Colfax Ave., Dept. 1108
   Denver, CO 80202-5332
   Attorneys for Defendants Jay Smith and
   Michael Zamora

   Peter C. Middleton, Esq
   Hall & Evans, LLC
   10001 Seventeenth Street, Suite 300
   Denver, CO 80202
   Attorneys for Defendant Steve Mestas, d/b/a
   Airtight Boxing


                                                               /s/Sylvia Osiecka
                                                               Sylvia Osiecka




                                                   6
